 Case 2:21-cv-11523-LVP-KGA ECF No. 5, PageID.93 Filed 07/26/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ESURANCE PROPERTY AND
CASUALTY INSURANCE
COMPANY,

        Plaintiff,                                  Civil Case No. 21-11523
                                                    Honorable Linda V. Parker
v.

ANGELA DAVIS,
VITAL COMMUNITY CARE P.C.,
FERNDALE REHABILITATION
CENTER, LLC, AFFILIATED
DIAGNOSTICS LLC, WINFIELD
MEDICAL SOLUTIONS, LLC, and
UNITED LAB RX, LLC.

        Defendants.



      OPINION AND ORDER DISMISSING COMPLAINT WITHOUT
                         PREJUDICE

      Plaintiff filed this lawsuit against Defendants on June 29, 2021, asserting

diversity jurisdiction under 28 U.S.C. § 1332(a). (ECF No. 1 at Pg ID 3, ¶ 10.)

On July 8, 2021, this Court entered an order requiring Plaintiff to show cause, in

writing, as to why the action should not be dismissed without prejudice for lack of

diversity jurisdiction. (ECF No. 4.) Plaintiff’s pleading alleged that it and one

defendant, Winfield Medical Solutions, LLC, are California citizens (ECF No. 1 at

Pg ID 3, ¶¶ 1, 7), and diversity jurisdiction is lacking if any plaintiff and any
 Case 2:21-cv-11523-LVP-KGA ECF No. 5, PageID.94 Filed 07/26/21 Page 2 of 2




defendant are citizens of the same state, see id. § 1332(a). Moreover, Plaintiff

failed to allege facts to determine the citizenship of the unincorporated entities

named as Defendants.

      Plaintiff’s response to the show cause order was due on or before July 22,

2021. (See ECF No. 4 at Pg ID 92.) Plaintiff failed to respond.

      Accordingly,

     IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

     IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE
 Dated: July 26, 2021




                                           2
